Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This action is in response to Applicant’s amendments/remarks received on March 18, 2021.
3.	 Claims 27-38 are pending in this application. 
4,	 Claims 27, 37 and 38 have been amended.
Response to Arguments
5.	Applicant's arguments filed March 18, 2021 have been fully considered but they are deemed moot in view of the necessitated new grounds of rejection.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

7.	Claims 27-31, 32-35 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over VARKUTI et al.(US 2017/0340297 A1, also published as WO 2016096038 A1 cited in IDS by Applicant)(hereinafter Varkuti) in view of Maier-Hein et al.(US 2013/0245461 A1)(hereinafter Maier-Hein) in further view of Gibby et al.(US 10,010,379 B1)(hereinafter Gibby) and in further view of BOETTGER et al.(US 2017/0186157 A1)(hereinafter Boettger).
Regarding claims 27, 37 and 38, Varkuti discloses a computer-implemented method, a non-transitory computer-readable storage medium and a medical system for generating augmentation information relating to a medical image, using the output of an augmented reality device having an output unit for outputting the augmentation information[See abstract, par. 0038, 0042-0043, 0045, 0052, 0056 regarding method in accordance with the invention is for example a data processing method and an augmented reality device can be used both to input information into the computer by user interaction and to display information outputted by the computer. The method relates to positioning a patient’s body part including a target to be irradiated relative to an irradiation source of a radiation imaging device. The present invention refers to a program which, when running on a computer, causes the computer to perform the method steps of any method described herein and/or a program storage medium on which the program is stored, for example in a non-transitory form], comprising executing, on at least one processor of at least one computer, the steps of / comprising instructions, which when executed by at least one processor causes the at least one processor to / the medical system comprising: at least one computer having at least one processor with associated memory[See abstract, par. 0038, 0042-0043, 0045, 0052 regarding such a system can be a computer; a computer can be a data processing device comprising means for executing the computer program elements and/or the program in accordance with the invention, for example a data processing device comprising a digital processor (central processing unit or CPU) which executes the computer program elements, and optionally a volatile memory (for example a random access memory or RAM) for storing data used for and/or produced by executing the computer program elements], the memory storing instructions which when executed, cause the at least one processor to:
acquiring patient medical image data which describes a patient image of an anatomical body part of a patient / acquire patient medical image data which describes a patient image of an anatomical body part of a patient [See par. 0005-0010, 0013, 0021-0025, 0031  regarding receiving, at the processor, geometry data describing the geometry of at least one structure located in the field of view of the radiation imaging device… For example, the imaging device may be a CT-imaging device that may move, for example along a helical path, relative to a patient lying on a support structure such as a table, wherein the patient or at least a patient's body part can be immobilized relative to the support structure… the radiation imaging device may move relative to the patient during image acquisition…]; 
acquiring geometric model data which describes a geometric model of at least part of the patient's body / acquire geometric model data which describes a geometric model of at least part of the patient's body [See par. 0005-0010, 0013, 0021-0025, 0031 regarding receiving, at the processor, geometry data describing the geometry of at least one structure located in the field of view of the radiation imaging device... With the position and the geometry of the objects/structures during image acquisition known, an optimal position of the patient and/or a medical installation during image acquisition can be calculated and the patient and/or the medical installation may be optimally positioned or re-positioned before an image acquisition procedure is started…] ; 
registering the patient image with the geometric model / register the patient image with the geometric model [See par. 0005-0010, 0013-0018, 0020-0025, 0031 regarding the spatial position of at least one critical structure is obtained: from at least one registered cross-sectional-image showing the structure. It is however also conceivable that, at least initially, the spatial position of any structure is obtained from a cross-sectional-image such as a CT-image or a MR-image, which may be obtained by the imaging device and/or may be registered to the coordinate system of the imaging device… For determining the spatial position of sensitive anatomical structures, it is also conceivable to take this data from an anatomical atlas registered with the patient or the patient's body part…the geometry of at least one critical structure may be obtained: from a database; and/or from at least one registered cross-sectional-image showing the structure… (thus, images of the patient are registered)]; 
outputting augmentation information using the output unit of the augmented reality device based on a result of registering the patient image with the geometric model /output augmentation information using the output unit of the augmented reality device based on a result of registering the patient image with the geometric model [See par. 0042, 0056 regarding an augmented reality device can be used both to input information into the computer by user interaction and to display information outputted by the computer…]; wherein the output unit of the augmented reality device includes a display for displaying the augmentation information [See par. 0042, 0056 regarding one example of a display device is an augmented reality device (also referred to as augmented reality glasses) which can be used as "goggles" for navigating. A specific example of such augmented reality glasses is Google Glass (a trademark of Google, Inc.)…]; 
Varkuti does not explicitly disclose the augmented reality device including a head-mounted distance measurement unit having a light source for emitting measurement light onto a physical object.
However, the use of an augmented reality device including a head-mounted distance measurement unit having a light source for emitting measument light onto a physical object was [See at least par. 0018-0020, 0022-0024, 0029, 0103 regarding  sensor means may be further adapted to sense a distance of said sensor means to said display means. The position and/or orientation of the display means relative to the surface of the subject may be tracked by continuously evaluating the distance between said sensor means and said display means. Based on the distance information of the sensor means relative to both the surface of the subject to be examined and the display means, anatomical data may be displayed on said display means in accordance with said position and/or orientation of said display means with respect to said surface of said subject…Said display means may comprise a flat screen, a notebook screen, or a tablet computer screen. It may also comprise a head-mounted display, or any 3D display. Also sensor means is portable. Said sensor means may also be adapted to acquire intensity information alongside said distance information… Said display means is likewise portable and is attached to said sensor means. The display means may thus be moved along the subject to be examined together with the sensor means, which allows the user to directly look at the subject to be examined through the display means, or even provides him with the impression of being able to look directly into the subject to be examined, such as a patient under surgery… The range may be illuminated by emitting a light pulse, usually a pulse of infrared light, and the distance data may be generated by measuring the time it takes a light pulse to reach the object and be reflected back into the camera device…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Varkuti with Maier-Hein teachings by including “ the augmented reality device including a head-mounted distance measurement unit having a light source for emitting measurement light onto a physical object” because this combination will have the advantage of visualizing anatomical data using augmented reality  [See Maier-Hein: at least par. 0018-0020, 0022-0024, 0029, 0103].
 Further on, when combined Varkuti and Maier-Hein teach or suggest wherein at least the part of the geometric model or at least part of the patient image describing at least part of the anatomical body part is registered, based on a result of a distance measurement by the distance measurement unit of the augmented reality device, with a real image acquired using the augmented reality device and describing a physical structure corresponding to the at least one of the at least part of the geometric model or the at least part of the patient image describing the at least part of the anatomical body part[See Varkuti: par. 0005-0010, 0013-0018, 0020-0025, 0031, 0035, 0042, 0053-0056 regarding the spatial position of at least one critical structure is obtained: from at least one registered cross-sectional-image showing the structure. It is however also conceivable that, at least initially, the spatial position of any structure is obtained from a cross-sectional-image such as a CT-image or a MR-image, which may be obtained by the imaging device and/or may be registered to the coordinate system of the imaging device… For determining the spatial position of sensitive anatomical structures, it is also conceivable to take this data from an anatomical atlas registered with the patient or the patient's body part…the geometry of at least one critical structure may be obtained: from a database; and/or from at least one registered cross-sectional-image showing the structure… it is also conceivable that a threshold value is set for the distance of at least one critical structure from the radiation beam trajectory through the target. For example, a relative position of the patient and critical structures relative to the imaging device may be calculated so as to obtain a spatial corridor having the maximal possible volume for the beam trajectory, which will additionally help in avoiding any beam interference or radiation damage… It is the function of a marker to be detected by a marker detection device (for example, a camera or an ultrasound receiver or analytical devices such as CT or MRI devices) in such a way that its spatial position (i.e. its spatial location and/or alignment) can be ascertained. The markers can be active markers. An active marker can for example emit electromagnetic radiation and/or waves which can be in the infrared, visible and/or ultraviolet spectral range. A marker can also however be passive, i.e. can for example reflect electromagnetic radiation in the infrared, visible and/or ultraviolet spectral range or can block x-ray radiation… See Maier-Hein; at least par. 0016, 0018-0020, 0022-0024, 0029, 0103 regarding  sensor means may be further adapted to sense a distance of said sensor means to said display means. The position and/or orientation of the display means relative to the surface of the subject may be tracked by continuously evaluating the distance between said sensor means and said display means. Based on the distance information of the sensor means relative to both the surface of the subject to be examined and the display means, anatomical data may be displayed on said display means in accordance with said position and/or orientation of said display means with respect to said surface of said subject…Said display means may comprise a flat screen, a notebook screen, or a tablet computer screen. It may also comprise a head-mounted display, or any 3D display. Also sensor means is portable. Said sensor means may also be adapted to acquire intensity information alongside said distance information… Said display means is likewise portable and is attached to said sensor means. The display means may thus be moved along the subject to be examined together with the sensor means, which allows the user to directly look at the subject to be examined through the display means, or even provides him with the impression of being able to look directly into the subject to be examined, such as a patient under surgery… Anatomical data in the sense of the present invention may comprise medical image data, for instance image data gathered from a CT or MRI scan of a patient to be examined. Anatomical data may further comprise data pertaining to, or representing an anatomical structure, such as a body part. Such data may be gathered directly from the subject under investigation, or may be generated from a medical atlas or database. Anatomical data may also comprise medical labels, such as labels displayed on said display means to denote or point to anatomical structures. Said anatomical data may also comprise drawings or images of anatomical abnormalities…] and obtaining / obtain a real image acquired using the augmented reality device[See Varkuti: par. 0013, 0020 regarding radiation imaging device may move relative to the patient during image acquisition…It is however also conceivable that, at least initially, the spatial position of any structure is obtained from a cross-sectional-image such as a CT-image or a MR-image, which may be obtained by the imaging device and/or may be registered to the coordinate system of the imaging device. See Maier-Hein: Figs. 1-3, par. 0103-0105 regarding The time-of-flight camera 26 is able to generate dense range images and corresponding grayscale intensity images from a given scene in real-time…Optionally, the visualization system 10 also comprises a conventional colour camera (not shown) to provide high resolution colour images of the scene.  The colour camera can be calibrated with the time-of-flight camera and can be attached alongside the time-of-flight camera 26 to the backside of the display means 22, or can equally well be integrated into the backside of the housing of the display means 22].
Varkuti and Maier-Hein do not explicitly disclose the augmentation information including at least a part of the geometric model or at least part of the patient image, overlaid on at least part of the real image acquired using the augmented reality device.
However, outputting augmentation information that includes at least a part of the geometric model or at least a part of the patient image overlaid on at least part of the image was well known in the art at the time of the invention was filed as evident from the teaching of Giddy[See at least Figs. 1A-7, col. 2 lines 15-35,  col. 3 lines 19-39,  regarding An augmented reality device, such as an augmented reality (AR) headset, may be used to overlay acquired medical images or virtual images onto a real world scene (e.g., what user is viewing in the real world) using images projected on lenses or a screen that is partially transparent.  In the case of surgical procedures, already acquired medical images may be used as overlay images for viewable patient anatomy. These acquired medical images may be MRI (magnetic resonance imaging), fluoroscopy, CT (computed tomography), sonography, nuclear medicine, computer generated images (CGI), photos, video, or other types of acquired or synthesized medical images.  An example of synthesized medical images would be an anatomic atlas overlay on the patient's anatomy to guide surgery.  The acquired medical images can be projected onto the lenses of the AR headset in a location that orients the acquired medical images over an appropriate portion of the patient anatomy of the patient being treated…]
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Varkuti, Maier-Hein and with Giddy teachings by including “the augmentation information including at least a part of the geometric model or at least part of the patient image, overlaid on at least part of the real image acquired using the augmented reality device” because this combination will have the advantage of providing images overlay in augmented reality devices to improve surgical, interventional radiologic, cardiac, or other medical procedures [See Giddy: at least col. 2 lines 15-35].
Varkuti, Maier-Hein and Giddy do not explicitly disclose determining / determine control data based on the registration for controlling a motorized moving unit of a patient support device for changing the position of the physical structure to comply with a position of the physical structure defined by the augmentation information.
However, determining control data for controlling a motorized moving unit of a patient support device for changing the position of the physical structure was well known in the art at the time of the invention was filed as evident from the teaching of Boettger [See at least Figs. 1-7, par. 0203-0207 regarding The projection data acquired by the projection data acquisition device 26, 28 is passed on to the control device 30.  The control device 30 is embodied for controlling the medical imaging device 2…The medical imaging device features a movable component 12.  The control device 30 is embodied for output of a control command, which relates to a movement of the movable component 12.  Without restricting the general inventive thinking, the transfer plate 12 is shown for the movable component 12.  The support table 11 features a drive unit an electric motor, which is embodied for driving a movement of the transfer plate 12. The drive unit is embodied for receiving the control command and/or for driving a movement of the transfer plate 12 based on the control command.  The control device 30 features a coordinate information provision unit 50 an establishment unit 51 and a movement parameter acquisition unit 52.  The coordinate information provision unit 50 is embodied for providing the coordinate information. The movement parameter acquisition unit 52 is embodied for acquiring of a movement parameter, which relates to a movement of the movable component 12…].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Varkuti, Maier-Hein and Giddy with Boettger teachings by including “determining / determine control data based on the registration for controlling a motorized moving unit of a patient support device for changing the position of the physical structure to comply with a position of the physical structure defined by the augmentation information” because this combination will have the advantage of providing a method to control the motorized patient support when performing augmentation operations [See Boettger: at least Figs. 1-7, par. 0203-0207].
Regarding claim 28, Varkuti, Maier-Hein, Gibby and Boettger teach all the limitations of claim 27, and are analyzed as previously discussed with respect to that claim. Further on, Varkuti teaches wherein the geometric model data is acquired from an image-based atlas data, describing the at least part of the patient's body or from a generic geometric model of the at least part of the patient's body, or from an individual synthetic template describing a synthesized geometric model of the at least part of the patient's body[See par. 0005-0010, 0013-0018, 0020-0025, 0031 regarding receiving, at the processor, geometry data describing the geometry of at least one structure located in the field of view of the radiation imaging device... With the position and the geometry of the objects/structures during image acquisition known, an optimal position of the patient and/or a medical installation during image acquisition can be calculated and the patient and/or the medical installation may be optimally positioned or re-positioned before an image acquisition procedure is started…Moreover, the geometry of at least one critical structure may be obtained: from a database; and/or from at least one registered cross-sectional-image showing the structure from an anatomical atlas indicating the geometry of the anatomical structure relative to the patient's body part]. 
Regarding claim 29, Varkuti, Maier-Hein, Gibby and Boettger teach all the limitations of claim 27, and are analyzed as previously discussed with respect to that claim. Further on, Varkuti teaches wherein the geometric model comprises a model of at last part of the anatomical body part, or wherein the geometric model does not comprise a model of the anatomical body part[See par. 0005-0010, 0013-0018, 0020-0025, 0031 regarding receiving, at the processor, geometry data describing the geometry of at least one structure located in the field of view of the radiation imaging device... With the position and the geometry of the objects/structures during image acquisition known, an optimal position of the patient and/or a medical installation during image acquisition can be calculated and the patient and/or the medical installation may be optimally positioned or re-positioned before an image acquisition procedure is started…Moreover, the geometry of at least one critical structure may be obtained: from a database; and/or from at least one registered cross-sectional-image showing the structure from an anatomical atlas indicating the geometry of the anatomical structure relative to the patient's body part]. 
Regarding claim 30, Varkuti, Maier-Hein, Gibby and Boettger teach all the limitations of claim 27, and are analyzed as previously discussed with respect to that claim. Further on, Varkuti teaches wherein the patient image is registered with the geometric model by establishing a positional mapping between a patient image coordinate system in which image coordinates of the patient image are defined and a model coordinate system in which positions of the geometric [See par. 0005-0010, 0013-0018, 0020-0025, 0031 regarding receiving, at the processor, geometry data describing the geometry of at least one structure located in the field of view of the radiation imaging device... With the position and the geometry of the objects/structures during image acquisition known, an optimal position of the patient and/or a medical installation during image acquisition can be calculated and the patient and/or the medical installation may be optimally positioned or re-positioned before an image acquisition procedure is started…For example, the geometry of any medical device may be stored in a database, for example a database of the navigation system. However, the geometry of any medical device or any anatomical structure may be taken from a cross-sectional image such as a CT-image or a MR-image which may be registered to the coordinate system of the imaging device. For anatomical structures, it is again conceivable that the geometry of the anatomical structure is obtained from an anatomical atlas which may also indicate the spatial position of the anatomical structure…]. 
Regarding claim 31, Varkuti, Maier-Hein, Gibby and Boettger teach all the limitations of claim 27, and are analyzed as previously discussed with respect to that claim. Further on, Varkuti and Maier-Hein teach wherein the augmentation information describes at least part of a geometric model of at least part of the anatomical body part [See Varkuti: par. 0005-0010, 0013-0018, 0020-0025, 0031, 0042, 0056 regarding the method comprises the step of: outputting, from the processor, the repositioning data allowing for repositioning of the at least one structure.  An augmented reality device can be used both to input information into the computer by user interaction and to display information outputted by the computer… See Maier-Hein: at least par. 0016, 0018-0020, 0022-0024, 0029, 0038, 0078, 0103 regarding  the position and/or orientation of the display means relative to the surface of the subject may be tracked by continuously evaluating the distance between said sensor means and said display means. Based on the distance information of the sensor means relative to both the surface of the subject to be examined and the display means, anatomical data may be displayed on said display means in accordance with said position and/or orientation of said display means with respect to said surface of said subject… The display means may thus be moved along the subject to be examined together with the sensor means, which allows the user to directly look at the subject to be examined through the display means, or even provides him with the impression of being able to look directly into the subject to be examined, such as a patient under surgery… Anatomical data in the sense of the present invention may comprise medical image data, for instance image data gathered from a CT or MRI scan of a patient to be examined. Anatomical data may further comprise data pertaining to, or representing an anatomical structure, such as a body part. Such data may be gathered directly from the subject under investigation, or may be generated from a medical atlas or database. Anatomical data may also comprise medical labels, such as labels displayed on said display means to denote or point to anatomical structures. Said anatomical data may also comprise drawings or images of anatomical abnormalities… By displaying the surface image together with the anatomical data, a very intuitive visualization can be achieved that may allow the user to inspect both an internal structure of the patient to be examined and its relative arrangement to the surface structure hiding it. This may be particularly helpful for surgical planning, or as an orientation means during interventional therapy…]. 
Regarding claim 32, Varkuti, Maier-Hein, Gibby and Boettger teach all the limitations of claim 27, and are analyzed as previously discussed with respect to that claim. Further on, Gibby teaches or suggest wherein the display of the augmented reality device is configured to output augmentation information as an overlay on a real image acquired using the augmented reality device[See Giddy: at least Figs. 1A-7, col. 2 lines 15-35,  col. 3 lines 19-39,  regarding An augmented reality device, such as an augmented reality (AR) headset, may be used to overlay acquired medical images or virtual images onto a real world scene (e.g., what user is viewing in the real world) using images projected on lenses or a screen that is partially transparent.  In the case of surgical procedures, already acquired medical images may be used as overlay images for viewable patient anatomy. These acquired medical images may be MRI (magnetic resonance imaging), fluoroscopy, CT (computed tomography), sonography, nuclear medicine, computer generated images (CGI), photos, video, or other types of acquired or synthesized medical images.  An example of synthesized medical images would be an anatomic atlas overlay on the patient's anatomy to guide surgery.  The acquired medical images can be projected onto the lenses of the AR headset in a location that orients the acquired medical images over an appropriate portion of the patient anatomy of the patient being treated…].
. 	Regarding claim 33, Varkuti, Maier-Hein, Gibby and Boettger teach all the limitations of claim 27, and are analyzed as previously discussed with respect to that claim. Further on, Varkuti teaches wherein the physical structure is at least part of a patient's body or a shape representative of at least part of a patient's body[See par. 0005-0010, 0013, 0021-0025, 0031  regarding the imaging device may be a CT-imaging device that may move, for example along a helical path, relative to a patient lying on a support structure such as a table, wherein the patient or at least a patient's body part can be immobilised relative to the support structure…(thus, at least a patient’s body part is imaged by the imaging device)] . 
Regarding claim 34, Varkuti, Maier-Hein, Gibby and Boettger teach all the limitations of claim 33, and are analyzed as previously discussed with respect to that claim. Further on, Varkuti and Maier-Hein teach wherein the physical structure is positionally tracked using a result of distance measurements by the distance measurement unit of the augmented reality device, and wherein the registration between the at least one of at least part of the geometric model or at least part of the anatomical body part with the physical structure is used to determine, based on the result of the positional tracking, the position of at least part of the at least one of at least part of the geometric model or at least part of the anatomical body part in a coordinate system used by [See Varkuti: par. 0005-0010, 0013, 0021-0025, 0031 regarding the imaging device may be a CT-imaging device that may move, for example along a helical path, relative to a patient lying on a support structure such as a table, wherein the patient or at least a patient's body part can be immobilised relative to the support structure…(thus, at least a patient’s body part is imaged by the imaging device)… Further on, receiving, at the processor, geometry data describing the geometry of at least one structure located in the field of view of the radiation imaging device... With the position and the geometry of the objects/structures during image acquisition known, an optimal position of the patient and/or a medical installation during image acquisition can be calculated and the patient and/or the medical installation may be optimally positioned or re-positioned before an image acquisition procedure is started…For example, the geometry of any medical device may be stored in a database, for example a database of the navigation system. However, the geometry of any medical device or any anatomical structure may be taken from a cross-sectional image such as a CT-image or a MR-image which may be registered to the coordinate system of the imaging device. For anatomical structures, it is again conceivable that the geometry of the anatomical structure is obtained from an anatomical atlas which may also indicate the spatial position of the anatomical structure… See Maier-Hein: at least par. 0016, 0018-0020, 0022-0024, 0029, 0038, 0078, 0103 regarding  the position and/or orientation of the display means relative to the surface of the subject may be tracked by continuously evaluating the distance between said sensor means and said display means. Based on the distance information of the sensor means relative to both the surface of the subject to be examined and the display means, anatomical data may be displayed on said display means in accordance with said position and/or orientation of said display means with respect to said surface of said subject… The display means may thus be moved along the subject to be examined together with the sensor means, which allows the user to directly look at the subject to be examined through the display means, or even provides him with the impression of being able to look directly into the subject to be examined, such as a patient under surgery… Anatomical data in the sense of the present invention may comprise medical image data, for instance image data gathered from a CT or MRI scan of a patient to be examined. Anatomical data may further comprise data pertaining to, or representing an anatomical structure, such as a body part. Such data may be gathered directly from the subject under investigation, or may be generated from a medical atlas or database. Anatomical data may also comprise medical labels, such as labels displayed on said display means to denote or point to anatomical structures. Said anatomical data may also comprise drawings or images of anatomical abnormalities… By displaying the surface image together with the anatomical data, a very intuitive visualization can be achieved that may allow the user to inspect both an internal structure of the patient to be examined and its relative arrangement to the surface structure hiding it. This may be particularly helpful for surgical planning, or as an orientation means during interventional therapy…]. 
Regarding claim 35, Varkuti, Maier-Hein, Gibby and Boettger teach all the limitations of claim 27, and are analyzed as previously discussed with respect to that claim. Further on, Varkuti discloses wherein the physical structure is positionally tracked using a result of distance measurements by the distance measurement unit of the augmented reality device[See Varkuti: at least par. 0005-0010, 0013-0017, 0020-0025, 0031, 0033, 0035, 0042, 0053-0056 regarding the spatial position of at least one critical structure is obtained: from at least one registered cross-sectional-image showing the structure. It is however also conceivable that, at least initially, the spatial position of any structure is obtained from a cross-sectional-image such as a CT-image or a MR-image, which may be obtained by the imaging device and/or may be registered to the coordinate system of the imaging device… For determining the spatial position of sensitive anatomical structures, it is also conceivable to take this data from an anatomical atlas registered with the patient or the patient's body part…the geometry of at least one critical structure may be obtained: from a database; and/or from at least one registered cross-sectional-image showing the structure… it is also conceivable that a threshold value is set for the distance of at least one critical structure from the radiation beam trajectory through the target. For example, a relative position of the patient and critical structures relative to the imaging device may be calculated so as to obtain a spatial corridor having the maximal possible volume for the beam trajectory, which will additionally help in avoiding any beam interference or radiation damage… It is the function of a marker to be detected by a marker detection device (for example, a camera or an ultrasound receiver or analytical devices such as CT or MRI devices) in such a way that its spatial position (i.e. its spatial location and/or alignment) can be ascertained. The markers can be active markers. An active marker can for example emit electromagnetic radiation and/or waves which can be in the infrared, visible and/or ultraviolet spectral range. A marker can also however be passive, i.e. can for example reflect electromagnetic radiation in the infrared, visible and/or ultraviolet spectral range or can block x-ray radiation… See Maier-Hein: at least par. 0016, 0018-0020, 0022-0024, 0029, 0038, 0078, 0103 regarding  the position and/or orientation of the display means relative to the surface of the subject may be tracked by continuously evaluating the distance between said sensor means and said display means. Based on the distance information of the sensor means relative to both the surface of the subject to be examined and the display means, anatomical data may be displayed on said display means in accordance with said position and/or orientation of said display means with respect to said surface of said subject… The display means may thus be moved along the subject to be examined together with the sensor means, which allows the user to directly look at the subject to be examined through the display means, or even provides him with the impression of being able to look directly into the subject to be examined, such as a patient under surgery… Anatomical data in the sense of the present invention may comprise medical image data, for instance image data gathered from a CT or MRI scan of a patient to be examined. Anatomical data may further comprise data pertaining to, or representing an anatomical structure, such as a body part. Such data may be gathered directly from the subject under investigation, or may be generated from a medical atlas or database. Anatomical data may also comprise medical labels, such as labels displayed on said display means to denote or point to anatomical structures. Said anatomical data may also comprise drawings or images of anatomical abnormalities… By displaying the surface image together with the anatomical data, a very intuitive visualization can be achieved that may allow the user to inspect both an internal structure of the patient to be examined and its relative arrangement to the surface structure hiding it. This may be particularly helpful for surgical planning, or as an orientation means during interventional therapy…], and wherein the registration between the at least one of at least part of the geometric model or at least part of the anatomical body part with the physical structure is used to determine, based on the result of the positional tracking, control data for controlling movement of at least part of the physical structure[See Varkuti: par. 0005-0010, 0013-0017, 0020-0025, 0031, 0033 regarding the imaging device may be a CT-imaging device that may move, for example along a helical path, relative to a patient lying on a support structure such as a table, wherein the patient or at least a patient's body part can be immobilised relative to the support structure…(thus, at least a patient’s body part is imaged by the imaging device)… Further on, receiving, at the processor, geometry data describing the geometry of at least one structure located in the field of view of the radiation imaging device... With the position and the geometry of the objects/structures during image acquisition known, an optimal position of the patient and/or a medical installation during image acquisition can be calculated and the patient and/or the medical installation may be optimally positioned or re-positioned before an image acquisition procedure is started…For example, the geometry of any medical device may be stored in a database, for example a database of the navigation system. However, the geometry of any medical device or any anatomical structure may be taken from a cross-sectional image such as a CT-image or a MR-image which may be registered to the coordinate system of the imaging device. For anatomical structures, it is again conceivable that the geometry of the anatomical structure is obtained from an anatomical atlas which may also indicate the spatial position of the anatomical structure…For example, the patient may be positioned or repositioned together with the patient table, an immobilising headring and/or a stereotactic arc relative to the imaging device. This may comprise any rotational and/or translational movement of the patient. Additionally or alternatively, the imaging device, for example the CT-gantry may be positioned or repositioned relative to the patient. Additionally or alternatively, it may be sufficient to position or reposition one or more critical structures such as a headring or a stereotactical arc relative to the patient so that the irradiation beam does not hit those critical structures when the target is irradiated. Again, positioning or repositioning may comprise any rotational and/or translational movement… See Maier-Hein: at least par. 0016, 0018-0020, 0022-0024, 0029, 0038, 0078, 0103 regarding  the position and/or orientation of the display means relative to the surface of the subject may be tracked by continuously evaluating the distance between said sensor means and said display means. Based on the distance information of the sensor means relative to both the surface of the subject to be examined and the display means, anatomical data may be displayed on said display means in accordance with said position and/or orientation of said display means with respect to said surface of said subject… The display means may thus be moved along the subject to be examined together with the sensor means, which allows the user to directly look at the subject to be examined through the display means, or even provides him with the impression of being able to look directly into the subject to be examined, such as a patient under surgery… Anatomical data in the sense of the present invention may comprise medical image data, for instance image data gathered from a CT or MRI scan of a patient to be examined. Anatomical data may further comprise data pertaining to, or representing an anatomical structure, such as a body part. Such data may be gathered directly from the subject under investigation, or may be generated from a medical atlas or database. Anatomical data may also comprise medical labels, such as labels displayed on said display means to denote or point to anatomical structures. Said anatomical data may also comprise drawings or images of anatomical abnormalities… By displaying the surface image together with the anatomical data, a very intuitive visualization can be achieved that may allow the user to inspect both an internal structure of the patient to be examined and its relative arrangement to the surface structure hiding it. This may be particularly helpful for surgical planning, or as an orientation means during interventional therapy…]. 

8.	Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over VARKUTI et al.(US 2017/0340297 A1, also published as WO 2016096038 A1 cited in IDS by Applicant)(hereinafter Varkuti) in view of Maier-Hein et al.(US 2013/0245461 A1)(hereinafter Maier-Hein) in further view of Gibby et al.(US 10,010,379 B1)(hereinafter Gibby) and in further view of BOETTGER et al.(US 2017/0186157 A1)(hereinafter Boettger), as applied to claim 27, and  in further view of Linte et al.( LINTE C A et al. 'Virtual and Augmented Medical Imaging Environments: Enabling Technology for Minimally Invasive Cardiac Interventional Guidance", IEEE REVIEWS IN BIOMEDICAL ENGINEERING, IEEE, USA, vol. 3,1 January 2010 (2010-01-01), pages 25 - 47, XP011491264, ISSN: 1937-3333, DOI: 10.1109/ RBME.2010.2082522) (hereinafter Linte).
Regarding claim 36, Varkuti, Maier-Hein, Gibby and Boettger teach all the limitations of claim 27, and are analyzed as previously discussed with respect to that claim. 

However,  acquiring envisaged medical procedure data and outputting augmentation with device information based on the medical procedure data was well known in the art at the time of the invention was filed as evident from the teaching of Linte[See section V.C. 3)a)-b), page 37, Figs. 11 and 12(a) regarding access inside the beating heart was achieved using the Universal Cardiac Introducer (UCI)® [219] attached to the left atrial appendage of the swine heart exposed via a left minithoracotomy. The guidance environment employed magnetically tracked real-time 2-D TEE augmented with pre-operative models of the porcine heart and virtual representations of the valve-guiding tool and valve-fastening tool. The procedure involved the navigation of the tools to the target under guidance provided by the virtual models, followed by the positioning of the valve and application of the surgical clips under real-time US imaging (Fig. 11). The septal defect was created in the swine models by removing a circular disc of tissue from the fossa ovale under US guidance, using a custom-made hole-punch tool (15 mm diameter) introduced via the UCI®. The created septal defect was confirmed using color Doppler US for blood flow imaging. The repair patch was guided to the target under virtual model guidance. Once on target, the surgeon correctly positioned the patch on the created ASD and anchored it to the underlying tissue under real-time US image guidance (Fig. 12). For example, in Fig. 12(a) illustrates tools employed during ASD creation and repair; Fig.  12(b) shows two-dimensional US image showing the septal defect and Fig. 12(c) shows post-operative image showing successful ASD repair… ].
[See Linte: section V.C. 3)a)-b), page 37, Figs. 11 and 12(a)].
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ana Picon-Feliciano/Examiner, Art Unit 2482   


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482